Title: To John Adams from United States House of Representatives, 12 August 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					August 12, 1790
				
				The President of the United States has notified the House of Representatives that he did, on the 11th instant, approve of, and affix his signature to, “An act declaring the assent of Congress to certain acts of the states of Maryland, Georgia, and Rhode Island and Providence Plantations;” to “An act for the relief of disabled soldiers and seamen, lately in the service of the United States, and of certain other persons;” and to “An act for the relief of the persons therein mentioned or described;” and that he has, this day, approved of, and affixed his signature to, “An act making provision for the reduction of the public debt;” to “An act making certain appropriations therein mentioned;” and to a “resolve respecting surveys of lands made under the direction of the late geographer, Thomas Hutchins;”I am directed to inform the Senate that the House of Representatives, having finished the business before them, are about to adjourn, agreeably to the vote of the two Houses of Congress on Tuesday last.
				
					
				
				
			